Title: To Thomas Jefferson from Anonymous, 5 April 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir,
                     State of South Carolina,Barnwell-district, April 5th 1808.
                  
                  Nearly two terms have elapsed, since you have been called to the Presidential Chair;—Your wisdom and moderation in guiding the helm of State, is admir’d by many: your good intentions and fidelity to your Country, are acknowledg’d by almost all your Countrymen & fellow Citizens.— Various religious Sects have united in calling you to the high and important Station, which you now fill;—unwilling to believe every slanderous report, which they hear, concerning the looseness and infidelity of your religious principles, which were represented by some, as approaching to Atheism.—Such principles we believe to be inconsistent with common sense,—to say nothing of sound philosophy;—here, we shall leave them.—You know, Sir, that happily, we have no National, or establish’d Church, in our Land,—that with us, the conscience of mankind is free and unshackled.—Of course in Times of general Calamity, when the judgments of a sin avenging God, are hovering over our guilty Land;—it is to you, Sir, that they must unitedly look, for calling them together to deprecate the Divine Vengeance,—to implore mercy, and forgiveness thro’ a Mediator.—The history of the world, but especially the book of God, The Bible, abounds with examples of this kind, and their happy effects!—Nineveh was spared (tho’ a most sinful City) when she humbled herself, fasted, and prayed to the God of Heaven;—and even Sodom (that sink of pollution) would have been spared, had she contained only ten righteous persons! Have we not reason to hope, Sir, that United America (sinful as she is) contains her myriads of this description! And is she now doom’d to slumber in security, on the verge of perdition,—thro’ the infidelity of her chief pilot!—Forbid it Heaven! “Sanctify ye a fast, call a solemn Assembly, gather the Elders, and all the Inhabitants of the Land, into the House of the Lord your your God, and cry unto the Lord.” That his wrath may be turned away, that the blessings of peace, Liberty, and independence, may be continued;—that upon all our Glory there may be a defence.—
                  Be assured, Sir, this omission has been long observed and deplored, by many thousands of your riligious fellow citizens.—No matter from whom this comes; 
                  It is hop’d, it is directed to a wise Man, who, is yet willing to be wiser.—
               